
      
        DEPARTMENT OF HOMELAND SECURITY
        Coast Guard
        33 CFR Parts 140, 143, and 146
        46 CFR Parts 61 and 62
        [USCG-2014-0063]
        RIN 1625-AC16
        Requirements for MODUs and Other Vessels Conducting Outer Continental Shelf Activities With Dynamic Positioning Systems—Comment Period Extension
        
          AGENCY:
          Coast Guard, DHS.
        
        
          ACTION:
          Notice.
        
        
          SUMMARY:
          The Coast Guard is extending for 90 days the comment period for the notice of proposed rulemaking (NPRM) entitled “Requirements for MODUs and Other Vessels Conducting Outer Continental Shelf Activities With Dynamic Positioning Systems” published on November 28, 2014. This extension is necessary to allow sufficient time for the Coast Guard to hold a public meeting and receive any subsequent public comments on the NPRM.
        
        
          DATES:

          Comments and related material must either be submitted to our online docket via http://www.regulations.gov on or before May 27, 2015 or reach the Docket Management Facility by that date.
        
        
          ADDRESSES:
          You may submit comments identified by docket number USCG-2014-0481 using any one of the following methods:
          (1) Federal eRulemaking Portal: http://www.regulations.gov.
          
          (2) Fax: 202-493-2251.
          (3) Mail: Docket Management Facility (M-30), U.S. Department of Transportation, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue SE., Washington, DC 20590-0001.
          (4) Hand delivery: Same as mail address above, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. The telephone number is 202-366-9329.

          To avoid duplication, please use only one of these four methods. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section below for instructions on submitting comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          If you have questions on this notice, call or email LT Stephanie Waller, Human Element and Ship Design Division, Commandant (CG-ENG-1), Coast Guard; telephone 202-372-1374, email Stephanie.E.Waller@uscg.mil, or fax 202-372-8380. If you have questions on viewing or submitting material to the docket, call Ms. Cheryl Collins, Program Manager, Docket Operations, telephone 202-366-9826.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. Public Participation and Request for Comments

        We encourage you to participate in this rulemaking by submitting comments and related materials. All comments received will be posted without change to http://www.regulations.gov and will include any personal information you have provided.
        A. Submitting Comments
        If you submit a comment, please include the docket number for this rulemaking (USCG-2014-0063), indicate the specific section of this document to which each comment applies, and provide a reason for each suggestion or recommendation. You may submit your comments and material online or by fax, mail, or hand delivery, but please use only one of these means. We recommend that you include your name and a mailing address, an email address, or a phone number in the body of your document so that we can contact you if we have questions regarding your submission.
        To submit your comment online, go to http://www.regulations.gov and insert “USCG-2014-0063” in the “Search” box. Click on “Submit a Comment” in the “Actions” column. If you submit your comments by mail or hand delivery, submit them in an unbound format, no larger than 81/2 by 11 inches, suitable for copying and electronic filing. If you submit comments by mail and would like to know that they reached the Facility, please enclose a stamped, self-addressed postcard or envelope.
        We will consider all comments and material received during the comment period and may change this notice of proposed rulemaking (NPRM) based on your comments.
        B. Viewing Comments and Documents

        To view comments, as well as documents mentioned in this preamble as being available in the docket, go to http://www.regulations.gov and insert “USCG-2014-0063” in the “Search” box. Click “Search.” Click the “Open Docket Folder” in the “Actions” column. If you do not have access to the Internet, you may view the docket online by visiting the Docket Management Facility in Room W12-140 on the ground floor of the Department of Transportation West Building, 1200 New Jersey Avenue SE., Washington, DC 20590, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. We have an agreement with the Department of Transportation to use the Docket Management Facility.
        C. Privacy Act

        Anyone can search the electronic form of comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review a Privacy Act notice regarding our public dockets in the January 17, 2008 issue of the Federal Register (73 FR 3316).
        II. Background and Purpose

        The Coast Guard published a notice of proposed rulemaking (NPRM) in the Federal Register on November 28, 2014 entitled, “Requirements for MODUs and Other Vessels Conducting Outer Continental Shelf Activities With Dynamic Positioning Systems” (79 FR 70943). The proposed rule would establish minimum design, operation, training, and manning standards for mobile offshore drilling units (MODUs) and other vessels using dynamic positioning systems to engage in Outer Continental Shelf activities. Establishing these minimum standards is necessary to improve the safety of people and property involved in such operations, and the protection of the environment in which they operate. The rule would decrease the risk of a loss of position by a dynamically-positioned MODU or other vessel that could result in a fire, explosion, or subsea spill, and support the Coast Guard's strategic goals of maritime safety and protection of natural resources.

        In the NPRM, we stated our intention to hold a public meeting, and to publish a notice to announce the location and date of that meeting (79 FR 70944). In order to allow sufficient time for the Coast Guard to hold such a meeting and receive any subsequent public comments on the NPRM, we are extending the end of the public comment period from February 26, 2015 to May 27, 2015.
        III. Authority
        This notice is issued under the authority of 5 U.S.C. 552(a).
        
          Dated: February 3, 2015.
          J.G. Lantz,
          Director of Commercial Regulations and Standards, U.S. Coast Guard.
        
      
      [FR Doc. 2015-02415 Filed 2-5-15; 8:45 am]
      BILLING CODE 9110-04-P
    
  